IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 97-10154
                          Summary Calendar
                       _____________________


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                              versus

ALFRED PETER HARMS,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Northern District of Texas
                      USDC No. 3-96-CR-280-R
_________________________________________________________________
                          January 7, 1998
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     The appellant, Alfred Peter Harms, appeals his sentence for

conspiracy to export and divert goods to Iran from the United

States.   He argues that his guilty plea was not knowing and

voluntary, that the government breached the plea agreement, and

that the district court erred: 1) in refusing to give him a 3-point

adjustment for failing to complete the offense pursuant to U.S.

Sentencing Guideline § 2X1.1(b)(2); and 2) in imposing a four-level

upward adjustment for a leadership role in the offense.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Harms has waived his right to appeal his sentence on the

grounds raised with the exception of his claim that the government

breached his plea agreement.              See United States v. Portillo, 18
F.3d 290, 292 (5th Cir. 1994).

     Harms’s plea agreement informed him that he was waiving the

right to appeal his sentence on any ground.                 We may review Harms’s

claim that the government breached his plea agreement because Harms

challenges the government’s conduct under the plea agreement, not

directly attacking his sentence.                 Harms argues that since the

government agreed not to contest a three-level adjustment of his

sentence,    it    violated      the    plea    agreement   when,    by   filing   no

objections,       it   adopted    the    Presentence    Report      (“PSR”),   which

indicated that such an adjustment was inapplicable.                  Because there

is no indication that the government intended to contest Harms’s

adjustment by adopting the PSR, it did not breach Harms’s plea

agreement.    See United States v. Wilder, 15 F.3d 1292, 1301 (5th

Cir. 1994).

                                                                 A F F I R M E D.




                                          -2-